Napton, J.,

delivered the opinion of the Court.

This was an action of debt brought upon the bond of W. W. Smith and his securities, Roberts & Belknap, for the due administration of the estate of Michael Duelos, deceased. The suit was instituted in the name of the State, at the relation and to the use of Mary Duelos and others, heirs and widow of said M. Duelos, deceased. The declaration was demurred to, and the demurrer sustained. From the judgment of the Circuit Court on the demurrer, an appeal was taken.
The only question to be determined by this Court, is the sufficiency of the declaration. The appellee, not having appeared in this Court, and it not having been suggested, on what ground the demurrer was sustained^1 a careful examination of the declaration .itself , has not enabled us to-dis*-' cover any defect. It appears.to.bein..the usual form,; andrit.is -deeded/ unnecessary to copy it. ~
The judgment will be reversed and the cause remanded